This opinion is subject to administrative correction before final disposition.




                                   Before
                        HOUTZ, COGLEY, and MYERS
                          Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                         Jamal A. BULLARD
               Private First Class (E-2), U.S. Marine Corps
                                Appellant

                                No. 202100277

                           _________________________

                            Decided: 30 August 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judges:
                     Nicholas S. Henry (arraignment, trial)
                         Keaton H. Harrell (motions)

 Sentence adjudged 25 June 2021 by a general court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of of-
 ficer and enlisted members. Sentence in the Entry of Judgment: reduc-
 tion to E-1, confinement for 13 months 1, and a bad-conduct discharge.

                            For Appellant:
            Lieutenant Commander Daniel O. Moore, JAGC, USN




 1   Appellant was credited with serving 248 days of pre-trial confinement.
                 United States v. Bullard, NMCCA No. 202100277
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2